


110 HR 4661 IH: To amend the Internal Revenue Code of 1986 to increase

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4661
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Kagen introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the limitation on capital loss applicable to individuals.
	
	
		1.Increase in limitation on
			 capital losses applicable to individuals
			(a)In
			 generalParagraph (1) of
			 section 1211(b) of the Internal Revenue Code of 1986 (relating to limitation on
			 capital losses) is amended by striking $3,000 ($1,500 and
			 inserting $10,000 (50 percent of such amount, as increased under
			 subsection (c),.
			(b)Adjustment for
			 inflationSection 1211 of such Code is amended by adding at the
			 end the following new subsection:
				
					(c)Adjustment for
				inflation
						(1)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2008, the $10,000 amount
				contained in subsection (b)(1) shall be increased by an amount equal to—
							(A)such amount,
				multiplied by
							(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins by
				substituting calendar year 2007 for calendar year
				1992 in subparagraph (B) thereof.
							(2)RoundingIf any increase determined under
				subparagraph (A) is not a multiple of $50, such increase shall be rounded to
				the next highest multiple of
				$50.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
